          Case 2:16-cv-03461-SPL Document 84 Filed 04/30/20 Page 1 of 2




 1   WO
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8                                               )    No. CV-16-03461-PHX-SPL
         Bill McCauley, et al.,
 9                                               )
                                                 )
                           Plaintiffs,           )    ORDER
10                                               )
         vs.
11                                               )
                                                 )
         Jahm J. Najafi, et al.,                 )
12                                               )
13                         Defendants.           )
                                                 )
14                                               )

15             On March 25, 2020, this Court granted in part Defendants’ Motion to Dismiss.
16   (Docs. 63, 73) Specifically, the Court dismissed with prejudice Count Three of Plaintiffs’
17   Third Amended Complaint (Doc. 62), which pled a claim for “control person” liability
18   under Arizona Revised Statute (“A.R.S.”) § 44-1999(B). (Doc. 73 at 13) Plaintiffs have
19   filed a Motion for Reconsideration (the “Motion”) pursuant to Local Rule 7.2(g), which
20   the Court construes as a Motion to Alter or Amend the Judgment pursuant to Federal Rule
21   of Civil Procedure (“Rule”) 59(e).1 (Doc. 78) The Court ordered Defendants to file a
22   response, and the response was timely filed on April 21, 2020. (Docs. 79, 80)
23             Reconsideration is appropriate only in rare circumstances. Kona Enters., Inc. v.
24
25   1
            A motion for reconsideration can be brought before the Court under either Rule
26   59(e) or 60(b). Such a motion is treated as a motion to alter or amend the judgment
     pursuant to Rule 59(e) if it is brought within 28 days after entry of a final order or judgment.
27   Otherwise, it is treated as a Rule 60(b) motion for relief from judgment or order. See Am.
     Ironworks & Erectors, Inc. v. N. Am. Const. Corp., 248 F.3d 892, 898-99 (9th Cir. 2001).
28   Because the Motion was filed within 30 days of the final order, this Court will treat the
     motion as a Rule 59(e) motion to alter or amend the judgment.
       Case 2:16-cv-03461-SPL Document 84 Filed 04/30/20 Page 2 of 2




 1   Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). The Court may grant a motion under
 2   Rule 59(e) if the district court is presented with newly discovered evidence, committed
 3   clear error, the initial decision was manifestly unjust, or there is an intervening change in
 4   controlling law. Sch. Dist. No. 1J, Multnomah Cty., Or. V. ACandS, Inc., 5 F.3d 1255,
 5   1263 (9th Cir. 1993).
 6          Plaintiffs argue that the Court’s decision was manifest error because courts in other
 7   jurisdictions “have repeatedly held that joinder of a bankrupt issuer is not required to state
 8   a claim for control liability against the issuers’ officers and director.” (Doc. 78 at 2) In
 9   response, Defendants argue that this Court’s decision cannot be manifest error because
10   Plaintiffs fail to cite to any controlling authority supporting their interpretation of A.R.S. §
11   44-1999(B). (Doc. 80 at 3-4) Defendants maintain that, absent any controlling authority,
12   Arizona rules of statutory construction require the plain language of the statute to control.
13   (Doc. 80 at 5)
14          Because Plaintiffs fail to cite any controlling law interpreting A.R.S. § 44-1999(B),
15   the Court finds that the Motion does not satisfy the requirements of Rule 59(e). See E.
16   Vanguard Forex, Ltd. v. Ariz. Corp. Comm’n, 79 P.3d 86, 97 (Ariz. Ct. App. 2003)
17   (explaining that Arizona courts “may look to federal court decisions for interpretive
18   guidance [on A.R.S. § 44-1999(B)], . . . but are not bound even by the United States
19   Supreme Court’s interpretation of analogous federal securities laws.”). Accordingly,
20          IT IS ORDERED that Plaintiffs’ Motion for Reconsideration (Doc. 78) is denied.
21          Dated this 30th day of April, 2020.
22
23
                                                        Honorable Steven P. Logan
24                                                      United States District Judge
25
26
27
28

                                                    2
